DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 07/07/2022 have been entered.

Response to Arguments
	Applicant’s arguments filed on 07/07/2022 have been fully considered by they are not persuasive.
	Applicant argues that the reference Hiramatsu et al. (US 20210311317) can’t be prior art because they are published after the priority date of the present application.
	Examiner respectfully disagrees.
	The prior reference Hiramatsu is a U.S. publication with an effectively filed date is the foreign priority date 12/20/2018 is earlier than the applicant’s priority date of 05/08/2019. The subject matter relied upon in the rejection is taught by the reference priority documents:  JP 2018-238206 (12/20/2018) and JP 2018-238261(12/20/2018).  The priority documents JP 2018-238206 (12/20/2018) and JP 2018-238261(12/20/2018) are attached to office action.
	The rejection is, therefore, maintained.

	Applicant states the reference of Shearman “the angular field of view 33 in proposed display system is directed along the axis 40 of the user’s eye 32 in such a way that the center of the angular field of view 33 of the proposed display is on the axis 40 of the eye 32.
	Examiner respectfully disagrees.
The reference Shearman figure 7 below shows the display is in the periphery area, and the central part of the field of view has no graphical information.


    PNG
    media_image1.png
    556
    967
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    570
    807
    media_image2.png
    Greyscale

	The rejection is, therefore, maintained.

Terminal Disclaimer
The terminal disclaimer filed on 07/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,884,245 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the   applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant.  Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 20160037849), previously cited, in view of Hiramatsu et al. (US 20210311317), previously cited.
Regarding claim 4, Shearman teaches 
	a collimating display system (see fig. 5 and 6; ¶39, collimated light) for a moving device operator the system comprising,
	a helmet (see fig. 5 and ¶2),
	a Head Up Display apparatus located inside the helmet (see fig. 5 and ¶15 states the helmet system 100 functions to capture images of a field behind the helmet system 100 and to display a form of these images onto a secondary visor 140 substantially in real-time, thereby enabling a user immediate visual access to the field behind him while looking forward),
	said apparatus comprising a microprocessor (processor 124) and a display module (¶42 states projection system 160 includes a projector (e.g., a micro display) and ¶56 states projection system 160 includes a projector 161 rigidly coupled to the secondary visor 140, wherein the projector 161 transitions between the retracted position and the active position in-unit with the secondary visor 140),
	said display module (160) comprising a collimating optical system (shown in fig. 6 the element 162 is above the field of view; ¶39 states the projection system 160 includes a waveguide 162 adjacent the secondary visor 140 and a projector that projects an image in the formed of collimated light into the waveguide 162) with a lens (shown in fig. 6), translucent reflector (as shown in fig. 6 and ¶33 states the secondary visor 140 defines a translucent (or transparent) member including a reflective region that resolves a projected image into the user’s eyes.  For example, translucent member can define a broad planar face including a left reflective region and a right reflective region (or “optical elements”), the left and right reflective regions exhibiting a first transparency (e.g., 70% transparency)), 
and a light-emitting micro display (160) providing full volume of visual information required for operating the device in a form of a luminous image projected into optical infinity (¶16 states the projection system 160 outputs within the user’s field of view when looking out from the helmet system 100), and a TV camera directed to a rear hemisphere (¶15 rear-facing camera 150),
wherein the light-emitting micro display (160) is connected with the microprocessor (processor 124),
the translucent reflector (as shown in fig. 6 and ¶33 states the secondary visor 140 defines a translucent (or transparent) member including a reflective region that resolves a projected image into the user’s eyes.  For example, translucent member can define a broad planar face including a left reflective region and a right reflective region (or “optical elements”), the left and right reflective regions exhibiting a first transparency (e.g., 70% transparency)) is coupled (140 is connected to the helmet and the helmet is connected to the 160 as shown in fig. 3) to the collimating optical system (shown in fig. 6 the 162 is above the field of view; ¶39 states the projection system 160 includes a waveguide 162 adjacent the secondary visor 140 and a projector that projects an image in the formed of collimated light into the waveguide 162)
the translucent reflector (140) the moving device operator to observe the luminous image, projected into optical infinity against a background of an external space within a full angular field of view of the collimating  optical system (as shown in fig.7 and ¶33 projected image and ¶37 states the projection system 160 can project stereoscopic frames (i.e., different but paired images) onto the secondary visor 140 for each sequential refresh period during use of the helmet system 100, such as to project a three-dimensional augmented-reality overly onto the secondary visor);
wherein all motion parameters and systems status of the moving device are displayed on the periphery of the full angular field of vision,
leaving the central part of the angular field of view without uploaded graphical information to monitor a path of the moving device,
on the background of the external environment (as shown in fig. 7 – the display is in periphery area, and the central part of the field of view has not graphical information), 
and wherein said TV camera generates visual information about an external situation in the rear hemisphere, in the form of a collimated image of luminous information pictures in a lower part of the full angular field of view of the collimator optical system (as shown in fig.7 and ¶37 states alternatively, the projection system 160 can project stereoscopic frames (i.e., different but paired images) onto the secondary visor 140 for each sequential refresh period during use of the helmet system 100, such as to project a three-dimensional augmented-reality overlay onto the secondary visor.  For example, in the implementation of the helmet system 100 that includes a left-rear-facing camera 150 and a right-rear-facing camera 150, a first projector in the projection system 160 can project a form of an image captured by the right-rear-facing camera 150 at a first time onto the first (e.g., right) reflective region of the secondary visor 140, and a second projector in the projection system 160 (or the first projector) can project a form of an image captured by the left-rear-facing camera 150 at approximately the first time onto the second (e.g., left) reflective region of the secondary visor 140 to provide the user with a three-dimensional virtual view of a scene behind the user (e.g., behind the posterior end of the helmet system 100 and (collimated optical system) shown in fig. 6 the element 162 is above  the field of view; ¶39 states the projection system 160 includes a waveguide 162 adjacent the secondary visor 140 and a projector that projects an image in the formed of collimated light into the waveguide 162).
Shearman does not specifically teach a Wi-Fi signal digital generator and the translucent reflector’s location is adjustable relative to the collimating lens;
the translucent reflector is directly optically couple to the lens
wherein angular dimensions of the luminous image are equal to the full angular field of view of the collimating optical system at a distance to the moving device operator’s eye;
and the collimating optical system is designed so that the light-emitting display screen is located in a focal plane of the lens,
said lens projecting the luminous image from the screen into optical infinity.
Hiramatsu teaches a system comprising, a Head Up Display apparatus located inside a helmet (¶2) comprising,
a Wi-Fi signal digital generator (¶38 WiFi), a collimating optical system (¶77 states the support mechanism 85 can adjust orientation of the semi-transmissive reflection surface 87 by rotation of the combiner 83 about the rotation shaft 91 and light emitter 57, ¶65 collimator lens 67) with a lens (¶65, collimator lens 67); and the translucent reflector’s location is adjustable relative to the collimating lens (¶77 states the support mechanism 85 can adjust orientation of the semi-transmissive reflection surface 87 by rotation of the combiner 83 about the rotation shaft 91 and light emitter 57, ¶65 collimator lens 67);
the translucent reflector (87) is directly optically couple to the lens (67);
wherein angular dimensions of the luminous image are equal to the full angular field of view of the collimating optical system at a distance to the moving device operator’s eye (¶76 and ¶80 states this display light is emitted from the light emitter 57, then reflected on the concave mirror 59, projected onto the combiner 83, and then further reflected by the combiner 83 to fall within the field of view of the user.  Accordingly, the user visually recognizes a display image by display light as a virtual image with the virtual image superimposed on the scenery in the forward field of view through the combiner 83 and ¶89);
and the collimating optical system (¶77 states the support mechanism 85 can adjust orientation of the semi-transmissive reflection surface 87 by rotation of the combiner 83 about the rotation shaft 91 and light emitter 57, ¶65 collimator lens 67) is designed so that the light-emitting display screen is located in a focal plane (focal plane is defined as the distance between the lens and the perfect point of focus in an image) of the lens (67),
said lens (67) projecting the luminous image from the screen into optical infinity (¶80 states the user visually recognizes a display image by display light as a virtual image with the virtual image superimposed on the scenery in the forward field of view through the combiner 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Shearman with a Wi-Fi signal digital generator and the translucent reflector’s location is adjustable relative to the collimating lens; the translucent reflector is directly optically couple to the lens wherein angular dimensions of the luminous image are equal to the full angular field of view of the collimating optical system at a distance to the moving device operator’s eye; and the collimating optical system is designed so that the light-emitting display screen is located in a focal plane of the lens, said lens projecting the luminous image from the screen into optical infinity of Hiramatsu for the purpose of providing display light being used for forming a display image capable of being visually recognized as a virtual image by a user wearing the helmet (¶18).
It has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the luminous information pictures is still shown in the full angular field of view in the relation to the placement of the pictures.
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 

Regarding claim 5, Shearman teaches 
	an imaging unit for a collimating display system (fig. 5 and 6; ¶39 collimated light), said unit designed as a separate structural unit (visor lens 140) located in the upper part (shown in fig. 5 as element 160 and 161) of a helmet (helmet system 100) between a helmet shell (100) and a head of a moving device operator (between the helmet and the wearer as shown in fig. 2) and comprising
	a microprocessor (processor 124) and a display module (¶42 states projection system 160 includes a projector (e.g., a micro display) and ¶56 states projection system 160 includes a projector 161 rigidly coupled to the secondary visor 140, wherein the projector 161 transitions between the retracted position and the active position in-unit with the secondary visor 140),
	said display module comprising
	a collimating optical system (shown in fig. 6 the element 162 is above the field of view; ¶39 states the projection system 160 includes a waveguide 162 adjacent the secondary visor 140 and a projector that projects an image in the formed of collimated light into the waveguide 162) with a lens (as shown in fig. 6),
	a translucent reflector (as shown in fig. 6 and ¶33 states the secondary visor 140 defines a translucent (or transparent) member including a reflective region that resolves a projected image into the user’s eyes.  For example, translucent member can define a broad planar face including a left reflective region and a right reflective region (or “optical elements”), the left and right reflective regions exhibiting a first transparency (e.g., 70% transparency)), and
	a light-emitting micro display (160) providing full volume of visual information in a form of a luminous image projected into optical infinity (¶16 states the projection system 160 outputs within the user’s field of view when looking out from the helmet system 100), wherein
	the light-emitting micro display (160) is connected with the microprocessor (124; fig. 4),
	the translucent reflector (140) is coupled to the collimating optical system (shown in fig. 6 the element 162 is above the field of view; ¶39 states the projection system 160 includes a waveguide 162 adjacent the secondary visor 140 and a projector that projects an image in the formed of collimated light into the waveguide 162); and
	allow the moving device operator to observe the luminous image, projected into optical infinity against a background of an external space within a full angular field of view of the collimating optical system (as shown in fig. 7 – the display is in the periphery area, and the central part of the field of view has no graphical information), 
wherein
	all motion parameters and systems status of the moving device are displayed on the periphery of the full angular field of vision, leaving the central part of the full angular field of view without uploaded graphical information to monitor an environment (as shown in fig. 7 – the display is in the periphery area, and the central part of the field of view has no graphical information).
	Shearman does not specifically teach said display module comprising a collimating optical system with a lens,
the translucent reflector’s location is adjustable relative to the lens;
	the translucent reflector is directly optically coupled to the lens and
wherein
	angular dimensions of the luminous image are equal to the full angular field of view of the collimating optical system at a distance to the moving device operator’s eye; and
	the collimating optical system is designed so that a light-emitting micro display screen is located in a focal plane of the lens, said lens projecting the luminous image form the micro display screen into optical infinity.
	Hiramatsu teaches a system (¶2) comprising, said display module comprising a collimating optical system (¶77 states the support mechanism 85 can adjust orientation of the semi-transmissive reflection surface 87 by rotation of the combiner 83 about the rotation shaft 91 and light emitter 57, ¶65 collimator lens 67) with a lens (¶65 collimator lens 67),
the translucent reflector’s (semi-transmissive reflection surface 87) location is adjustable relative to the lens (¶77 states the support mechanism 85 can adjust orientation of the semi-transmissive reflection surface 87 by rotation of the combiner 83 about the rotation shaft 91 and light emitter 57, ¶65 collimator lens 67);
	the translucent reflector (87) is directly optically coupled to the lens (67) and
wherein
	angular dimensions of the luminous image are equal to the full angular field of view of the collimating optical system at a distance to the moving device operator’s eye (¶76 and ¶80 states this display light is emitted from the light emitter 57, then reflected on the concave mirror 59, projected into the combiner 83, and then further reflected by the combiner 83 to fall within the field of view of the user.  Accordingly, the user visually recognizes a display image by display light as a virtual image with the virtual image superimposed on the scenery in the forward field of view through the combiner 83 and ¶89); and
	the collimating optical system (¶77 states the support mechanism 85 can adjust orientation of the semi-transmissive reflection surface 87 by rotation of the combiner 83 about the rotation shaft 91 and light emitter 57, ¶65 collimator lens 67) is designed so that a light-emitting micro display screen is located in a focal plane (focal plane is defined as the distance between the lens and the perfect point of focus in an image) of the lens (67), said lens (67) projecting the luminous image form the micro display screen into optical infinity (¶80 states the user visually recognizes a display image by display light as a virtual image with the virtual image superimposed on the scenery in the forward field of view through the combiner 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Shearman with said display module comprising a collimating optical system with a lens, the translucent reflector’s location is adjustable relative to the lens; the translucent reflector is directly optically coupled to the lens and wherein angular dimensions of the luminous image are equal to the full angular field of view of the collimating optical system at a distance to the moving device operator’s eye; and the collimating optical system is designed so that a light-emitting micro display screen is located in a focal plane of the lens, said lens projecting the luminous image form the micro display screen into optical infinity of Hiramatsu for the purpose of providing display light being used for forming a display image capable of being visually recognized as a virtual image by a user wearing the helmet (paragraph [0018]).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and features.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,884,245. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,884,245 teaches all of the elements of the current application plus additional elements.  


Application 17140020
US 10,884,245
4 A collimating display system for a moving device operator the system comprising: a helmet, a Head Up Display apparatus located inside the helmet, said apparatus comprising a microprocessor and a display module, said display module comprising a collimating optical system with a lens, a translucent reflector, and a light-emitting micro display providing full volume of visual information required for operating the device in a form of a luminous image projected into optical infinity, a Wi-Fi signal digital generator, and a TV camera directed to a rear hemisphere, wherein the light- emitting micro display is connected with the microprocessor, the translucent reflector is coupled to the collimating optical system; and the translucent reflector's location is adjustable relative to the collimating lens; the translucent reflector is directly optically coupled to the lens allow the moving device operator to observe the luminous image, projected into optical infinity against a background of an external space within a full angular field of view of the collimating optical system; wherein angular dimensions of the luminous image are equal to the full angular field of view of the collimating optical system at a distance to the moving device operator's eye; and the collimating optical system is designed so that the light-emitting display screen is located in a focal plane of the lens, said lens projecting the luminous image from the screen into optical infinity; wherein all motion parameters and systems status of the moving device are displayed on the periphery of the full angular field of vision, leaving the central part of the angular field of view without uploaded graphical information to monitor a path-of the moving device, on the background of the external environment, and wherein said TV camera generates visual information about an external situation in the rear hemisphere, in the form of a collimated image of luminous information pictures in a lower part of the full angular field of view of the collimator optical system.

1. A collimating display system for motorcyclists, the system comprising: 
    a helmet, 
      a Head Up Display apparatus located inside the helmet, said    apparatus comprising 
      a microprocessor and 
      a display module, said display module comprising 
      a collimating optical system with a lens, 
      a flat semitransparent reflector, and 
      a light-emitting micro display providing full volume of visual information required for driving a motorcycle in a form of a luminous image projected into optical infinity, 
      an accumulator, 
      a photo camera to provide photo registration, 
      a photo-sensor provided to measure brightness of the ambient external background; and 
      a Wi-Fi signal digital generator, and 
      a TV camera directed to a rear hemisphere, the Wi-Fi signal digital generator and the TV camera mounted directly on a body of the motorcycle: 
      wherein the light-emitting micro display is connected with      
       the microprocessor, 
       the microprocessor is provided with software; 
       the flat semitransparent reflector is coupled to the collimating optical system; and 
       the flat semitransparent reflector's location is adjustable relative to the collimating lens; 
       the flat semitransparent reflector is directly optically coupled to the lens and located in front of one of motorcyclist's eves, allowing him to observe the luminous image, projected into optical infinity against a background of an external space in a direction of movement of the motorcycle within a full angular field of view of the collimating optical system; 
        wherein angular dimensions of the luminous image are equal to the full angular field of view of the collimating optical system at a distance to the motorcyclist's eve; and 
        the collimating optical system is designed so that the light-emitting display screen is located in a focal plane of the lens, said lens projecting the luminous image from the screen into optical infinity; 
        wherein all motion parameters and systems status of the motorcycle are displayed on the periphery of the full angular field of vision, leaving the central part of the angular field of view without uploaded graphical information to monitor the road, on the background of the external environment in the direction of movement of the motorcycle, and 
       wherein said TV camera generates visual information about an external situation in the rear hemisphere, in the form of a collimated image of luminous information pictures in a lower part of the wide-angle field of view of the collimator optical system.

5 An imaging unit for a collimating display system, said unit designed as a separate structural unit located in the upper part of a helmet between a helmet shell and a head of a moving device operator and comprising a microprocessor and a display module, said display module comprising a collimating optical system with a lens, a translucent reflector, and a light-emitting micro display providing full volume of visual information in a form of a luminous image projected into optical infinity, wherein the light-emitting micro display is connected with the microprocessor, the translucent reflector is coupled to the collimating optical system; and the translucent reflector's location is adjustable relative to the lens; the translucent reflector is directly optically coupled to the lens and allow the moving device operator to observe the luminous image, projected into optical infinity against a background of an external space within a full angular field of view of the collimating optical system; wherein angular dimensions of the luminous image are equal to the full angular field of view of the collimating optical system at a distance to the moving device operator 's eye; and the collimating optical system is designed so that a light- emitting micro display screen is located in a focal plane of the lens, said lens projecting the luminous image from the micro screen into optical infinity; wherein all motion parameters and systems status of the moving device are displayed on the periphery of the full angular field of vision, leaving the central part of the full angular field of view without uploaded graphical information to monitor an environment.

1. A collimating display system for motorcyclists, the system comprising: 
    a helmet, 
      a Head Up Display apparatus located inside the helmet, said    apparatus comprising 
      a microprocessor and 
      a display module, said display module comprising 
      a collimating optical system with a lens, 
      a flat semitransparent reflector, and 
      a light-emitting micro display providing full volume of visual information required for driving a motorcycle in a form of a luminous image projected into optical infinity, 
      an accumulator, 
      a photo camera to provide photo registration, 
      a photo-sensor provided to measure brightness of the ambient external background; and 
      a Wi-Fi signal digital generator, and 
      a TV camera directed to a rear hemisphere, the Wi-Fi signal digital generator and the TV camera mounted directly on a body of the motorcycle: 
      wherein the light-emitting micro display is connected with      
       the microprocessor, 
       the microprocessor is provided with software; 
       the flat semitransparent reflector is coupled to the collimating optical system; and 
       the flat semitransparent reflector's location is adjustable relative to the collimating lens; 
       the flat semitransparent reflector is directly optically coupled to the lens and located in front of one of motorcyclist's eves, allowing him to observe the luminous image, projected into optical infinity against a background of an external space in a direction of movement of the motorcycle within a full angular field of view of the collimating optical system; 
        wherein angular dimensions of the luminous image are equal to the full angular field of view of the collimating optical system at a distance to the motorcyclist's eve; and 
        the collimating optical system is designed so that the light-emitting display screen is located in a focal plane of the lens, said lens projecting the luminous image from the screen into optical infinity; 
        wherein all motion parameters and systems status of the motorcycle are displayed on the periphery of the full angular field of vision, leaving the central part of the angular field of view without uploaded graphical information to monitor the road, on the background of the external environment in the direction of movement of the motorcycle, and 
       wherein said TV camera generates visual information about an external situation in the rear hemisphere, in the form of a collimated image of luminous information pictures in a lower part of the wide-angle field of view of the collimator optical system.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/28/22